In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00014-CV

CHARLOTTE CARROLL, Appellant              §    On Appeal from County Court at
                                               Law No. 1
                                          §
V.
                                               of Tarrant County (2018-001358-1)
                                          §    February 7, 2019

J. P. MORGAN CHASE BANK, Appellee         §    Opinion by Justice Bassel

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Dabney Bassel
                                        Justice Dabney Bassel